Citation Nr: 1228733	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-26 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left hip disability prior to December 6, 2006, and a rating in excess of 30 percent from February 1, 2008.  

2.  Entitlement to a rating in excess of 20 percent for a right knee disability prior to April 29, 2009, and a rating in excess of 30 percent from June 1, 2010.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, denied a rating in excess of 20 percent for the Veteran's service-connected right knee disability, and awarded a temporary total disability rating for left hip surgery necessitating convalescence under 38 C.F.R. § 4.30, effective from December 6, 2006, to January 31, 2008, and assigned a 30 percent rating for the Veteran's left hip disability, effective February 1, 2008.  

Additionally, in an August 2009 rating decision, the RO awarded a temporary total disability rating for right knee surgery necessitating convalescence under 38 C.F.R. § 4.30, effective from April 29, 2009, to May 31, 2010, and assigned a 30 percent rating for the Veteran's right knee disability, effective June 1, 2010.  However, as that grant did not represent a total grant of benefits sought on appeal, the Board must still consider whether a higher rating is warranted for all periods since the date of claim in which the Veteran's disability evaluation has not totaled 100 percent.  AB v. Brown, 6 Vet. App. 35 (1993).

Next, the Board recognizes that the RO characterized the Veteran's first claim on appeal as a claim of entitlement to effective date earlier than December 6, 2006, for the assignment of a 100 percent disability rating for the Veteran's left hip.  Nevertheless, for the reasons to follow, the Board finds that the first issue on appeal is more accurately reflected as shown on the title page.  Specifically, a review of the record reveals that the Veteran filed a claim for increased rating for his service-connected left hip disability on July 31, 2006, and, pursuant to that claim for increase, an April 2007 rating decision granted a temporary total disability rating effective December 6, 2006, due to hip replacement surgery necessitating convalescence, and a 30 percent rating effective February 1, 2008.  Thereafter, in January 2008, the Veteran filed a notice of disagreement stating that, although an increase was awarded effective December 6, 2006, the date of surgery for his left hip, VA medical records showed that prior to that date, his condition had worsened to the point of requiring surgery.  Additionally, in a January 2008 statement, the Veteran's service representative expressly noted the issues of disagreement to include entitlement to an increased rating for the left hip.  In his subsequent September 2008 substantive appeal and in an August 2009 written statement, the Veteran further clarified that he was not in disagreement with the effective date of the 100 percent temporary total disability rating for the left hip, as the issue was characterized by the RO, but rather, he was in disagreement with the RO's denial of an increased rating for the left hip disability for the period prior to December 6, 2006.  Therefore, the Board finds that the issue on appeal is an increased rating claim and not an effective date claim.

In this regard, the Board notes the Veteran's assertions that the RO has not addressed entitlement to an increased rating for the left hip for the period from July 31, 2006, when he filed his increased rating claims, to December 6, 2006, when the temporary total disability rating for the left hip was effected.  

Nevertheless, the Board finds that, although the RO did not explicitly state that entitlement to an increased rating for the left hip for the period prior to December 6, 2006, was denied, such a claim was implicitly denied.  Specifically, the April 2007 rating decision acknowledged the date of receipt of the Veteran's increased rating claim as July 31, 2006, and granted increased ratings effective December 6, 2006, and February 1, 2008.  Therefore, the Board finds that the Veteran's left hip increased rating claim for the period prior to December 6, 2006, was implicitly denied when the RO declined to award an increased rating for the left hip disability for that period.  See Cogburn v. Shinseki, 24 Vet. App. at 212-13 (outlining implicit denial doctrine factors).  This same argument applies to the claim for an increase rating for the service-connected right knee disability.
 
Finally, the Board acknowledges that in Rice v. Shinseki, 22 Vet. app. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the record shows that the Veteran has reported interference with employment due to service-connected disabilities, and during a May 2008 VA examination, he specifically indicated that he had to quit his job as a police officer due to his left hip and right knee disabilities.  However, the record shows that the Veteran subsequently obtained gainful employment of a sedentary nature, and the most recent VA medical record in the claims file shows the Veteran to be working.  Therefore, the Board finds that the issue of entitlement to a TDIU is not part and parcel of the Veteran's current increased rating claims and is not currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary development to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for increased ratings.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Here, the Veteran asserts that his left hip and right knee disabilities are more severe than as reflected by their currently assigned disability ratings, excluding any period during which a temporary total disability rating was in effect.  Specifically, the Veteran asserts that, for the period prior to December 6, 2006, his left hip disability was more severe than as contemplated by the 10 percent assigned rating and had worsened to the point of requiring surgery in December 2006.  Additionally, the Veteran claims that his right knee disability is more severe than as contemplated by his currently assigned staged 20 and 30 percent ratings and that he experiences continued loss of motion.  The Veteran has also challenged the adequacy of his prior VA examinations, indicating that a goniometer was not used in conjunction with range of motion testing.

Initially, the Board notes that the Veteran has not been provided sufficient notice regarding his increased rating claim relating to his left hip.  Indeed, as the RO has characterized the Veteran's claim as one for an earlier effective date, he has not been adequately notified of the criteria necessary to obtain a higher disability rating for his left hip disorder.  Moreover, the Board observes that the rating decision of record indicate that the RO has rated the Veteran's left hip disability under Diagnostic Code 5055, which pertains to knee replacement.  It does not appear that the RO has considered the Veteran's left hip disability under Diagnostic Code 5054, which pertains to hip replacement.  Therefore, on remand, the Veteran should be provided with notice of the relevant criteria necessary for a higher rating for his left hip disability.  This also applies to the claim for an increased rating for the service-connected right knee disability.  A review of the SOC/SSOC fails to cite to Diagnostic Codes 5054 and 5055.

Next, with respect to the Veteran's right knee disability, the record shows that the Veteran was last afforded a VA joints examination in May 2008.  At that time, it was noted that the Veteran had a history of anterior cruciate ligament reconstruction and had recently been receiving cortisone shots in his right knee.  However, he was to undergo one more cortisone shot and, if he did not obtain the expected results and relief, he was to be scheduled for a total knee replacement.  Regarding current symptoms, the Veteran reported constant pain, both at rest and with activity, as well as swelling, stiffness, and locking.  However, he denied instability and flare-ups.  He reported the use of a cane and a knee brace, though neither was present at the examination.  Occupationally, he had to quit his job as a police officer but found subsequent employment that was sedentary in nature.  He still sometimes had to walk but had not missed any work due to his right knee disability.  Regarding activities of daily living, the Veteran reported that he and his wife hired people to perform house maintenance, such as mowing the lawn.  The Veteran indicated that he was unable to do any strenuous physical activity, and also experienced aggravation of pain and swelling with prolonged walking.

Physical examination revealed an antalgic gait and a somewhat swollen right knee, although there was no soft tissue swelling.  There was also tenderness around the patella and the medial joint line of the right knee.  Well-healed incisional surgical scars were noted anteriorly and laterally.  Range of motion testing revealed flexion to 100 degrees.  The examiner also noted that the last five to 10 degrees of extension was limited, and range of motion was associated with pain and crepitus.  Flexion was limited by an additional 10 degrees with repetition (to 90 degrees), and was associated with pain and crepitus.  Deep knee bends could not be performed normally.  However, there was no right knee instability noted.  Imaging of the right knee revealed status post anterior cruciate ligament repair with degenerative osteoarthritis of the right knee.  No changes were noted from previous imagining performed in 2006.

Based on the foregoing, the examiner diagnosed status post anterior cruciate ligament reconstruction, right knee, with hardware in the right knee with posttraumatic degenerative joint disease.  The examiner noted that functional loss due to pain on a daily basis was moderate, or approximately 50 percent.  There was also additional joint functional limitation noted with repeat range of motion. 

Thereafter, VA medical records show that the Veteran underwent total knee replacement surgery in April 2009. 

As discussed above, the Veteran was awarded a temporary total disability rating for his right knee disorder, effective April 29, 2009, the date of his total right knee replacement surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  That temporary total rating was due to expire on June 1, 2010, at which time a 30 percent rating was scheduled to take effect.  The Board observes that this is the minimum rating assignable following prosthetic replacement of the knee joint.  A higher rating, with a maximum of 60 percent, may also be granted based on the severity of residual effects such as painful motion or weakness.  Id.  

As the Veteran has not been afforded an additional examination since his right knee surgery, it remains unclear whether the overall severity of his right knee disorder has worsened to the extent that a higher evaluation is warranted for the period after his temporary total disability rating expired in June 2010.  Accordingly, the Board finds that an additional VA examination is needed to determine whether a rating in excess of 30 percent is warranted for the period after June 1, 2010.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995) (holding that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993) (holding that when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination). 
 
Similarly, with respect to the Veteran's left hip disability, the Board finds that a remand is warranted to afford the Veteran a new examination.  A review of the record reveals that the Veteran was last afforded a VA joints examination to evaluate his left hip disability in September 2006.  At that time, the Veteran reported pain in his left hip, for which he took pain medications with some relief.  He experienced flare-ups twice per week, during which time he experienced additional limitations and used a heat pack and a cane.  He reported experiencing flare-ups when walking more than usual and especially if walking on an incline.  Regarding occupational functioning, the Veteran indicated that he worked at a desk and had not undergone a change in duties due to his hip.  Regarding activities of daily living, he experienced difficulty lifting and turning his left foot to wash it when taking a shower.  He also experienced pain in the left hip when sitting and bending forward to tie his shoe.  Additionally, due to his hip pain, he no longer played golf, paid somebody to mow his lawn, avoided playing with his children, and experienced difficulties with intercourse.

On physical examination, the left hip was tender to palpation over the greater trochanter, which was indicative of bursitis.  Left hip flexion was to 110 degrees with complaints of pain.  Extension was not tested due to obesity.  Left hip adduction was to 10 degrees and left hip abduction was to 45 degrees, with complaints of left groin pain on each range of motion.  External rotation was to 30 degrees and internal rotation was to 20 degrees, also with complaints of left groin pain on both ranges of motion.  There was no additional limitation with repetitive motion.  Imaging of the left hip showed osteoarthritis with peri-articular spurs.

Based on the foregoing, the examiner diagnosed bursitis in the left hip and osteoarthritis with moderate chronic strain in the left hip.  The examiner noted that the Veteran reported additional limitations with flare-ups, but that no additional limitation with repetitive motion was noted on the examination.

VA records subsequently show that the Veteran underwent a left hip replacement in December 2006, and continued to have complaints of left hip pain thereafter.

Here, the Veteran was awarded a temporary total disability rating for his left hip disorder, effective December 6, 2006, the date of his left hip replacement surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5054.  That temporary total rating was due to expire on February 1, 2008, at which time a 30 percent rating was scheduled to take effect.  The Board observes that this is the minimum rating assignable following prosthetic replacement of the hip joint.  A higher rating, with a maximum of 90 percent, may also be granted based on the severity of residual effects such as pain, weakness, limitation of motion, and required use of crutches.  Id.  

As the Veteran has not been afforded an additional examination since his left hip surgery, it remains unclear whether the overall severity of his left hip disorder has worsened to the extent that a higher evaluation is warranted for the period after his temporary total disability rating expired in February 2008.  Accordingly, the Board finds that an additional VA examination is needed to determine whether a rating in excess of 30 percent is warranted for the period after February 1, 2008.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995) (holding that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993) (holding that when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination). 

Additionally, it appears that pertinent VA medical records may be outstanding.  The record shows that, as of October 2009, the Veteran was receiving VA treatment for his right knee disorder.  The most recent VA treatment record, dated October 26, 2009, also indicates that the Veteran was scheduled to undergo imaging of his right knee and left hip in six months.  However, no VA records dated after that time have yet been associated with the claims folder.  Thus, as it appears that there may be subsequent VA medical records containing information pertinent to the Veteran's claims, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate VCAA letter pertaining to the increased rating claims.

2.  Obtain and associate with the claims file any outstanding VA treatment records concerning the Veteran's right knee and left hip disabilities dated after October 26, 2009.

3.  Next, the Veteran should be afforded a VA orthopedic examination to determine the severity of his right knee and left hip disabilities.  Such tests as the examining physician deems necessary should be performed.  All findings should be reported in detail.  The examiner should specifically address the following:

a) Report the Veteran's ranges of motion of the right knee and left hip in degrees.  In light of the Veteran's contentions regarding the adequacy of prior examinations, a goniometer should be used in conjunction with range of motion testing.

b) State whether there is evidence of lateral instability or subluxation of the right knee and if so, the severity of such instability and/or subluxation should be discussed.  In addressing this question, the examiner should specifically address the Veteran's use of a cane.  The examiner should address whether the Veteran could experience instability or subluxation of the knee even in the absence of objective medical evidence showing instability and/or subluxation, and if so, the level of severity should be addressed. 

c) State whether the right knee exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected right knee disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should state whether there is any neurologic impairment associated with the right knee.

d) Provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

e) State whether the residuals from the Veteran's knee replacement surgery results in chronic residuals consisting of severe painful motion or weakness in the affected extremity.

f) State how the Veteran's right knee disorder impacts his activities of daily living, including his ability to obtain and maintain employment.  See 38 C.F.R. § 4.10 (2011). 

g) State whether the left hip exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected left hip disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

h) Provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left hip is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

i) State whether the residuals from the Veteran's left hip replacement surgery results in i) moderately severe residuals of weakness, pain or limitation of motion; ii) Markedly severe residual weakness, pain or limitation of motion; iii) or painful motion or weakness such as to require the use of crutches.

j)  The examiner should also note whether there is any weakness, ankylosis, fracture, or flail joint of the left hip upon physical examination.  Also, note whether there is any neurologic impairment associated with the hip disability.

k)  State how the Veteran's left hip disorder impacts his activities of daily living, including his ability to obtain and maintain employment.  See 38 C.F.R. § 4.10 (2011). 

4.  Then, after completing any further development as may be indicated by any information or evidence received, readjudicate the Veteran's claims for increased ratings, excluding any period when a temporary total disability rating was assigned.  The Veteran's claims should be readjudicated based on the entirety of the evidence and with consideration of all relevant rating codes, to include but not limited to, Diagnostic Code 5054 for hip replacement, and Diagnostic Code 5055 for knee replacement.  If any aspect of the Veteran's claim remains denied, he and his representative should be issued a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

